UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4260


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

PERREN LAMONTE LANE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00427-JAB-1)


Submitted:    October 20, 2009              Decided:   November 12, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Lisa Blue Boggs, Angela Hewlett Miller, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Perren Lamonte Lane pled guilty pursuant to a plea

agreement to possession with intent to distribute cocaine base,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) (2006), and

was sentenced to 262 months in prison.                           Counsel has filed a

brief   in    accordance         with    Anders       v.    California,     386    U.S.    738

(1967), stating that after a review of the record, he has found

no meritorious issues for appeal.                      The Anders brief nonetheless

argues that the 100-to-one crack to powder cocaine sentencing

disparity     is     unconstitutional           and    that     Congress’s       failure   to

eliminate that ratio evinces purposeful discrimination.                                   Lane

has   not    filed    a    pro    se    supplemental         brief    despite     receiving

notice that he may do so, and the Government declined to file a

responsive brief.          Finding no error, we affirm.

             In the absence of a motion to withdraw a guilty plea,

we review the adequacy of the guilty plea pursuant to Fed. R.

Crim.   P.    11     for   plain        error.        United     States     v.    Martinez,

277 F.3d 517, 525 (4th Cir. 2002).                         A review of Lane’s Rule 11

hearing reveals that the district court complied with Rule 11’s

requirements.          Lane’s       plea    was       knowingly,      voluntarily,         and

intelligently        made,       with    full       knowledge    of   the    consequences

attendant to his guilty plea.                    We therefore find that no plain

error occurred and affirm Lane’s conviction.



                                                2
              We also affirm Lane’s sentence.                      Lane’s presentence

investigation        report      properly     placed      him     in    a    category         VI

criminal history and attributed him with a total offense level

of thirty-four, yielding a Guidelines range of 262-327 months.

Moreover, at sentencing, the district court appropriately heard

counsel’s argument regarding the weight that should be afforded

the    18    U.S.C.     § 3553(a)       (2006)         factors,     allowed        Lane       an

opportunity to allocute, and thoroughly considered the § 3553(a)

factors     before     imposing      Lane’s      sentence.         We    find      that   the

district court adequately explained its rationale for imposing

Lane’s      sentence,      the    sentence       was    “selected       pursuant         to    a

reasoned process in accordance with law,” and the reasons relied

upon   by     the    district      court     are       plausible       and   justify       the

sentence imposed.            See United States v. Pauley, 511 F.3d 468,

473-76      (4th    Cir.    2007);     see    also      United     States     v.    Carter,

564 F.3d 325, 330 (4th Cir. 2009) (recognizing that the district

court must “place on the record an individualized assessment

based on the particular facts of the case before it” and that

the “individualized assessment . . . must provide a rationale

tailored to the particular case at hand and [be] adequate to

permit meaningful appellate review”).

              Lane’s       challenge    to       the    constitutionality           of     the

crack-to-powder cocaine sentencing disparity is without merit.

This court has repeatedly rejected claims that the sentencing

                                             3
disparity      between    powder       cocaine      and   crack    offenses       violates

either equal protection or due process.                      See United States v.

Perkins, 108 F.3d 512, 518 (4th Cir. 1997); United States v.

Burgos, 94 F.3d 849, 876-77 (4th Cir. 1996); United States v.

Fisher, 58 F.3d 96, 99-100 (4th Cir. 1995).                       To the extent that

Lane   seeks    to   have      this    court     reconsider       these   decisions,         a

panel of this court cannot overrule the decision of a prior

panel.     United States v. Collins, 415 F.3d 304, 311 (4th Cir.

2005).

             Furthermore,        the    2007      amendments      to    the     Sentencing

Guidelines       have     no     effect        on    the    constitutionality               or

applicability of the statutory mandatory minimum sentences for

crack offenses.           Although Lane refers to the Supreme Court’s

decision in Kimbrough v. United States, 552 U.S. 85, __, 128 S.

Ct. 558, 575 (2007), to bolster his equal protection argument,

this reference is misplaced; Kimbrough’s holding that district

courts    may   consider       the     crack/cocaine       sentencing         ratio    as    a

possible basis for variance from the Guidelines is unrelated to

the constitutionality of the sentencing disparity.                            In fact, the

Supreme Court explicitly held in Kimbrough that even after the

2007     amendments,       “sentencing           courts    remain       bound     by     the

mandatory minimum sentences prescribed [by statute].”                                 Id. at

573.     We thus affirm Lane’s within-Guidelines sentence.                               See

United    States     v.   Allen,       491   F.3d    178,    193       (4th    Cir.    2007)

                                             4
(recognizing that this court applies an appellate presumption of

reasonableness to a within-Guidelines sentence).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Lane’s conviction and sentence.                          This court

requires that counsel inform Lane, in writing, of the right to

petition    the    Supreme      Court    of       the   United   States    for    further

review.     If Lane requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this     court        for       leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Lane.            We dispense with oral argument because the

facts   and     legal    contentions      are       adequately        presented    in    the

materials      before    the    court    and        argument     would    not     aid   the

decisional process.

                                                                                  AFFIRMED




                                              5